Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention regard a touch display device with an antenna integrated within the display region. Applicant’s invention is capable of communicating data such as video streaming with the antenna array within the display region. Regarding this invention, Applicant specifically claimed in each of the independent claims that the system comprises, “circuitry to process a communication received via the antenna array, wherein the circuitry is located on the front side of the display substrate and within the display area”. Examiner conducted search to find relevant prior arts regarding this feature. Best prior arts that Examiner could find from the field of endeavor and search was gate driving circuits integrated into the display area or fingerprint sensors integrated into the display area. For the case of fingerprint sensors, the prior arts only discussed having the sensor itself within the display rather than “circuitry to process a communication”. Following are the relevant prior arts from the search.
Kim et al (PGPUB 2020/0265785 A1)
Zeng et al (PGPUB 2018/0033835 A1)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691